--------------------------------------------------------------------------------

Exhibit 10.6


At the 2011 Annual Meeting of Shareholders held on May 5, 2011, the Company’s
shareholders approved the MGIC Investment Corporation 2011 Omnibus Incentive
Plan (the “2011 Plan”), including a structure and list of performance goals (the
“listed goals”) for an annual bonus plan for the Company’s named executive
officers, or NEOs (these officers are the Chief Executive Officer, Chief
Financial Officer and the next three highest paid executive officers) which
conditions bonuses on satisfaction of one or more of the performance goals on
that list (a bonus plan of this type is “a 162(m) Bonus Plan”). A copy of the
2011 Plan is included as Appendix B to our Proxy Statement filed on March 31,
2011.


The performance goal for our 162(m) Bonus Plan adopted by the Management
Development, Nominating and Governance Committee of the Company’s Board of
Directors (the “Committee”) for 2015 requires the sum of the loss ratio and the
expense ratio for MGIC’s primary new insurance written for that year to be less
than 40%. The loss ratio (“Loss Ratio”) is calculated as direct incurred losses
in 2015 for the Company’s 2015 primary new insurance written, divided by direct
premiums earned in 2015 on that business (incurred losses exclude the effect of
losses incurred on notices of default that have not yet been reported to us,
which is commonly known as “IBNR”), and the expense ratio (“Expense Ratio”) is
calculated as the expenses of the Company’s insurance operations in 2015 divided
by the Company’s net premiums written in 2015.


If this goal is met, the maximum bonuses provided in the 2011 Plan shall be paid
unless the bonus determined by application of a Bonus Criteria Template provides
for a lower bonus, in which event such lower bonus shall be the bonus to be
paid. The Bonus Criteria Template provides that 75% of the bonus is determined
by the extent to which financial performance goals have been met, and 25% by the
extent to which business performance objectives have been met.


Threshold, target and maximum performance achievement levels have been
established for each financial performance goal and each is assigned a
percentage weight, with the weight of all the performance goals totaling 100%.
Based on the actual achievement level and the weight assigned to each financial
performance goal, a weighted percentage score for the goal is determined. Each
business performance objective is assigned a percentage weight, with the weight
of all such objectives totaling 100%. The Committee’s evaluation of actual
performance against the business performance objective results in a weighted
percentage score for each objective. The sum of the weighted financial
performance goal scores is weighted 75% and the sum of the weighted business
performance goal scores is weighted 25%. An NEO’s bonus is the maximum bonus for
the NEO multiplied by the sum of the weighted percentage scores, except that the
Committee has discretion to reduce the weighted percentage score sum by up to 20
percentage points and to increase it by up to 10 percentage points.


The individual financial performance goals, as generally described, and their
weightings are: pre-tax diluted EPS (30%); pre-tax return on beginning
shareholders’ equity (25%); New Insurance Written (15%); Loss Ratio (15%); and
Expense Ratio (15%). The subjects addressed by the individual business
performance objectives, each of which is weighted 25%, are: capital position;
business mix; succession planning; and regulatory and legislative.
 
 

--------------------------------------------------------------------------------